Case 1:21-cv-20214-XXXX Document 1 Entered on FLSD Docket 01/19/2021 Page 1 of 25




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                   CASE:

  CARLOS BRITO,

              Plaintiff,
  v.

  KINGS BAY SHOPPING CENTER, LTD.;
  SUSHI MAKI PALMETTO BAY CORP.;
  ANDRAVER, INC.; CRISP CREATIONS
  IV LLC; DELICES DE FRANCE INC.,
  HOUSE OF BAGEL & BIALY, INC.; DRE
  HOLDINGS, LLC; PAPPA RICCO'S INC.;
  and AMPY ENTERPRISES, INC.,

          Defendants.
  ______________________________________/

                                               COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues KINGS BAY SHOPPING CENTER,

  LTD.; SUSHI MAKI PALMETTO BAY CORP.; ANDRAVER, INC.; CRISP CREATIONS IV

  LLC; DELICES DE FRANCE INC., HOUSE OF BAGEL & BIALY, INC.; DRE HOLDINGS,

  LLC; PAPPA RICCO'S INC.; and AMPY ENTERPRISES, INC., (hereinafter “Defendants”), and

  as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).
Case 1:21-cv-20214-XXXX Document 1 Entered on FLSD Docket 01/19/2021 Page 2 of 25




         3.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.       Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, with a

  residence in Miami-Dade County, Florida, and is otherwise sui juris.

         5.       At all times material, Defendant, KINGS BAY SHOPPING CENTER, LTD.,

  owned and operated a commercial retail center 14441 S Dixie Hwy., Palmetto Bay, Florida

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida.

         6.       At all times material, Defendant, KINGS BAY SHOPPING CENTER, LTD., was

  a Florida limited partnership organized under the laws of Florida with its principal place of

  business in Coral Gables, Florida.

         7.       At all times material, Defendant, SUSHI MAKI PALMETTO BAY CORP.,

  owned and operated a commercial restaurant at 14441 S Dixie Hwy., Palmetto Bay, Florida

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida. Defendant SUSHI MAKI

  PALMETTO BAY CORP. holds itself out of the public as “Sushi Maki.”

         8.       At all times material, Defendant, SUSHI MAKI PALMETTO BAY CORP., was

  a profit corporation organized under the laws of Florida with its principal place of business in

  Medley, Florida.

         9.       At all times material, Defendant, ANDRAVER, INC. owned and operated a retail

  restaurant business at 14441 S Dixie Hwy., Palmetto Bay, Florida (hereinafter the “Commercial

                                                 2
Case 1:21-cv-20214-XXXX Document 1 Entered on FLSD Docket 01/19/2021 Page 3 of 25




  Property”) and conducted a substantial amount of business in that place of public accommodation

  in Miami-Dade County, Florida. Defendant ANDRAVER, INC. holds itself out to the public as

  “Smoothie King.”

         10.       At all times material, Defendant, ANDRAVER, INC., was a Florida profit

  corporation organized under the laws of Florida with its principal place of business in Miami,

  Florida.

         11.       At all times material, Defendant, CRISP CREATIONS IV LLC owned and

  operated a restaurant business at 14441 S Dixie Hwy., Palmetto Bay, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant CRISP CREATIONS IV LLC holds

  itself out to the public as “Giardino Gourmet Salads.”

         12.       At all times material, Defendant, CRISP CREATIONS IV LLC, was a Florida

  limited liability company organized under the laws of Florida with its principal place of business

  in Miami, Florida.

         13.       At all times material, Defendant, DELICES DE FRANCE INC. owned and

  operated a retail restaurant at 14441 S Dixie Hwy., Palmetto Bay, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant DELICES DE FRANCE INC. holds

  itself out to the public as “French Bakery.”

         14.       At all times material, Defendant, DELICES DE FRANCE INC., was a Florida

  profit corporation organized under the laws of Florida with its principal place of business in Miami,

  Florida.

                                                   3
Case 1:21-cv-20214-XXXX Document 1 Entered on FLSD Docket 01/19/2021 Page 4 of 25




         15.       At all times material, Defendant, HOUSE OF BAGEL & BIALY, INC., was a

  Florida profit corporation organized under the laws of Florida with its principal place of business

  in Miami, Florida.

         16.       At all times material, Defendant, HOUSE OF BAGEL & BIALY, INC. owned

  and operated a retail restaurant business at 14441 S Dixie Hwy., Palmetto Bay, Florida (hereinafter

  the “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant HOUSE OF BAGEL & BIALY, INC.

  holds itself out to the public as “House of Bagels.”

         17.       At all times material, Defendant, DRE HOLDINGS, LLC, was a limited liability

  company organized under the laws of Florida with its principal place of business in Palmetto Bay,

  Florida.

         18.       At all times material, Defendant, DRE HOLDINGS, LLC owned and operated a

  retail restaurant business at 14441 S Dixie Hwy., Palmetto Bay, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant DRE HOLDINGS, LLC. holds itself

  out to the public as “Hole in the Wall.”

         19.       At all times material, Defendant, DRE HOLDINGS, LLC, was a limited liability

  company organized under the laws of Florida with its principal place of business in Palmetto Bay,

  Florida.

         20.       At all times material, Defendant, PAPPA RICCO'S INC. owned and operated a

  retail restaurant business at 14441 S Dixie Hwy., Palmetto Bay, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

                                                   4
Case 1:21-cv-20214-XXXX Document 1 Entered on FLSD Docket 01/19/2021 Page 5 of 25




  accommodation in Miami-Dade County, Florida. Defendant PAPPA RICCO'S INC. holds itself

  out to the public as “Hole in the Wall.”

         21.       At all times material, Defendant, PAPPA RICCO'S INC., was a limited liability

  company organized under the laws of Florida with its principal place of business in Miami, Florida.

         22.       At all times material, Defendant, AMPY ENTERPRISES, INC. owned and

  operated a retail restaurant business at 14441 S Dixie Hwy., Palmetto Bay, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant AMPY ENTERPRISES, INC.

  holds itself out to the public as “McDonald’s.”

         23.       At all times material, Defendant, AMPY ENTERPRISES, INC., was a profit

  corporation organized under the laws of Florida with its principal place of business in Miami,

  Florida.

         24.       Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                     FACTUAL ALLEGATIONS

         25.       Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

         26.       Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendants continue to discriminate against

                                                    5
Case 1:21-cv-20214-XXXX Document 1 Entered on FLSD Docket 01/19/2021 Page 6 of 25




  people who are disabled in ways that block them from access and use of Defendants’ businesses

  and properties.

         27.        The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         28.         Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

  use of a wheelchair to ambulate.

         29.        Defendant, KINGS BAY SHOPPING CENTER, LTD., owns, operates and

  oversees the Commercial Property, its general parking lot and parking spots.

         30.        The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

         31.        The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include visits to the Commercial Property and

  businesses located within the Commercial Property on or about November 17, 2020 and January

  16, 2021, and encountered multiple violations of the ADA that directly affected his ability to use

  and enjoy the Commercial Property and businesses located therein.               He often visits the

  Commercial Property and businesses located within the Commercial Property in order to avail

  himself of the goods and services offered there, and because it is approximately seven (7) miles

  from his residence, and is near other businesses and restaurants he frequents as a patron. He plans

  to return to the Commercial Property and the businesses located within the Commercial Property

                                                    6
Case 1:21-cv-20214-XXXX Document 1 Entered on FLSD Docket 01/19/2021 Page 7 of 25




  within two (2) months of the filing of this Complaint, specifically on March 6th, 2021.

         32.       Plaintiff resides nearby in the same County and state as the Commercial Property

  and the businesses located within the Commercial Property, has regularly frequented the

  Defendants’ Commercial Property and the businesses located within the Commercial Property for

  the intended purposes because of the proximity to his residence and other businesses that he

  frequents as a patron, and intends to return to the Commercial Property and businesses located

  within the Commercial Property within two (2) months from the filing of this Complaint,

  specifically on March 6th, 2021.

         33.       The Plaintiff found the Commercial Property, and the businesses located within

  the Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         34.       The Plaintiff has encountered architectural barriers that are in violation of the

  ADA at the subject Commercial Property, and businesses located within the Commercial Property.

  The barriers to access at the Commercial Property, and the businesses located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and businesses located within the Commercial Property, and have endangered his safety

  in violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others

  similarly situated.

         35.       Defendants, KINGS BAY SHOPPING CENTER, LTD.; SUSHI MAKI

  PALMETTO BAY CORP.; ANDRAVER, INC.; CRISP CREATIONS IV LLC; DELICES DE

                                                  7
Case 1:21-cv-20214-XXXX Document 1 Entered on FLSD Docket 01/19/2021 Page 8 of 25




  FRANCE INC., HOUSE OF BAGEL & BIALY, INC.; DRE HOLDINGS, LLC; PAPPA

  RICCO'S INC.; and AMPY ENTERPRISES, INC., own and/or operate a place of public

  accommodation as defined by the ADA and the regulations implementing the ADA, 28 CFR

  36.201 (a) and 36.104. Defendants, KINGS BAY SHOPPING CENTER, LTD.; SUSHI MAKI

  PALMETTO BAY CORP.; ANDRAVER, INC.; CRISP CREATIONS IV LLC; DELICES DE

  FRANCE INC., HOUSE OF BAGEL & BIALY, INC.; DRE HOLDINGS, LLC; PAPPA

  RICCO'S INC.; and AMPY ENTERPRISES, INC., are responsible for complying with the

  obligations of the ADA. The place of public accommodation that Defendants, KINGS BAY

  SHOPPING CENTER, LTD.; SUSHI MAKI PALMETTO BAY CORP.; ANDRAVER, INC.;

  CRISP CREATIONS IV LLC; DELICES DE FRANCE INC., HOUSE OF BAGEL & BIALY,

  INC.; DRE HOLDINGS, LLC; PAPPA RICCO'S INC.; and AMPY ENTERPRISES, INC., own

  and operate the Commercial Property Business located 14441 S Dixie Hwy., Palmetto Bay,

  Florida.

         36.      Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I through IX of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and businesses located within the Commercial Property, in violation

  of the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not

  only to avail himself of the goods and services available at the Commercial Property, and

  businesses located within the Commercial Property, but to assure himself that the Commercial

                                                  8
Case 1:21-cv-20214-XXXX Document 1 Entered on FLSD Docket 01/19/2021 Page 9 of 25




  Property and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.


         37.      Defendant, KINGS BAY SHOPPING CENTER, LTD., as landlord and owner of

  the Commercial Property Business, is responsible for all ADA violations listed in Counts I through

  IX.

         38.      Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Counts I through IX of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and businesses within the Commercial Property, in violation of the ADA.

  Plaintiff desires to visit the Commercial Property and businesses within the Commercial Property,

  not only to avail himself of the goods and services available at the Commercial Property and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property, and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

         39.      Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and businesses located within the

  Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                  COUNT I – ADA VIOLATIONS AS TO THE LANDLORD

                                                  9
Case 1:21-cv-20214-XXXX Document 1 Entered on FLSD Docket 01/19/2021 Page 10 of 25




                               KINGS BAY SHOPPING CENTER, LTD.

            40.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

     through 39 above as though fully set forth herein.

            41.       Defendant, KINGS BAY SHOPPING CENTER, LTD., has discriminated, and

     continues to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have

     accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

     employees and gross receipts of $500,000 or less).         A list of the violations that Plaintiff

     encountered during his visit to the Commercial Property, include but are not limited to, the

     following:

        I. Common Areas

     A. Entrance Access and Path of Travel

   i.   The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

        Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

        of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

        achievable.

 ii.    The Plaintiff could not traverse through areas of the facility, as the required 36” path is not

        provided. Violation: A continuous path of travel connecting all essential elements of the

        facility is not provided, violating Sections 4.2.1, 4.3.2(2), & 4.3.3 of the ADAAG and Sections

        206.2.2 & 403.5.1 of the 2010 ADA Standards, whose resolution is readily achievable.

 iii.   The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

        2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7




                                                     10
Case 1:21-cv-20214-XXXX Document 1 Entered on FLSD Docket 01/19/2021 Page 11 of 25




          of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

 iv.      The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

          Violation: There are inaccessible routes between sections of the facility. These are violations

          of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

          303, 402 and 403, whose resolution is readily achievable.

 v.       The Plaintiff had difficulty entering tenant spaces without assistance, as the entrance thresholds

          are too high. Violation: There are threshold rises in excess of ½ inch at the tenant entrances,

          violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards,

          whose resolution is readily achievable.

 vi.      The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

          Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

          4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

          resolution is readily achievable.

          II. Kings Bay Offices

       A. Entrance Access and Path of Travel

  i.      The Plaintiff could not use the telephone entry without assistance, as it is mounted too high.

          Violation: There are building entry systems provided for public use with controls outside the

          ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections 308 & 309.3

          of the 2010 ADA Standards, whose resolution is readily achievable.

       B. Access to Goods and Services




                                                        11
Case 1:21-cv-20214-XXXX Document 1 Entered on FLSD Docket 01/19/2021 Page 12 of 25




   i.     There are drinking fountains that don’t provide access to those who have difficulty bending or

          stooping. Violation: There are drinking fountains that are in violation of Section 4.1.3(10) of

          the ADAAG and Sections 211.2 & 602.7 of the 2010 ADA Standards, whose resolution is

          readily achievable.

       C. Public Restrooms

   i.     The Plaintiff could not exit the restroom area without assistance, as the required maneuvering

          clearance is not provided. Violation: The restroom area door does not provide the required

          latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010

          ADA Standards, whose resolution is readily achievable.

 ii.      The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

          not self-closing and does not have compliant door hardware. Violation: The accessible toilet

          compartment door does not provide hardware and features that comply with Sections 4.17.5

          and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

          whose resolution is readily achievable.

 iii.     The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

          Violation: There are coat hooks provided for public use in the restroom, outside the reach

          ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

          604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 iv.      The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

          the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

          Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

          is readily achievable.

                                                       12
Case 1:21-cv-20214-XXXX Document 1 Entered on FLSD Docket 01/19/2021 Page 13 of 25




 v.       The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

          required distance from the side wall. Violation: The water closet in the accessible toilet

          compartment is mounted at a non-compliant distance from the wall in violation of Section

          4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

          resolution is readily achievable.

 vi.      The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

          required location. Violation: The grab bars in the accessible toilet compartment do not comply

          with the requirements prescribed in Section 4.17.6 of the ADAAG and Section 604.5.1 of the

          2010 ADA Standards, whose resolution is readily achievable.


                           COUNT II – ADA VIOLATIONS
       AS TO KINGS BAY SHOPPING CENTER, LTD. AND SUSHI MAKI PALMETTO BAY
                                      CORP.

              42.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

       through 39 above as though fully set forth herein.

              43.       Defendants, KINGS BAY SHOPPING CENTER, LTD. and SUSHI MAKI

       PALMETTO BAY CORP., have discriminated, and continue to discriminate, against Plaintiff in

       violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

       January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

       less). A list of the violations that Plaintiff encountered during his visit to the Commercial

       Property, include but are not limited to, the following:

       A. Entrance Access and Path of Travel




                                                         13
Case 1:21-cv-20214-XXXX Document 1 Entered on FLSD Docket 01/19/2021 Page 14 of 25




  i.   There are objects on the path of travel that protrude more than the maximum allowable,

       violating Section 4.4.1 of ADAAG and Section 307.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

    B. Public Restrooms

  i.   The Plaintiff had difficulty opening the restroom door without assistance, as the door pressure

       to operate the door was excessive. Violation: There are doors at the facility that require

       excessive force to open them, in violation of Section 4.13.11 of the ADAAG and Section

       404.2.9 of the 2010 ADA Standards, whose resolution is readily achievable.

 ii.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it does

       not have compliant door hardware on both sides of the door. Violation: The accessible toilet

       compartment door does not provide hardware and features that comply with Sections 4.17.5

       and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

                           COUNT III – ADA VIOLATIONS
            AS TO KINGS BAY SHOPPING CENTER, LTD. AND ANDRAVER, INC.

           44.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

    through 39 above as though fully set forth herein.

           45.       Defendants, KINGS BAY SHOPPING CENTER, LTD. and ANDRAVER, INC.,

    have discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by

    failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

    Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

    violations that Plaintiff encountered during his visit to the Commercial Property, include but are

    not limited to, the following:
                                                    14
Case 1:21-cv-20214-XXXX Document 1 Entered on FLSD Docket 01/19/2021 Page 15 of 25




        A.       Entrance Access and Path of Travel

  i.         There are objects on the path of travel that protrude more than the maximum allowable,

             violating Section 4.4.1 of ADAAG and Section 307.2 of the 2010 ADA Standards, whose

             resolution is readily achievable.

        B.       Public Restrooms

  i.         The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

             required distance from the side wall. Violation: The water closet is mounted at a non-compliant

             distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

             604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

 ii.         The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

             required location. Violation: The grab bars do not comply with the requirements prescribed in

             Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5.1 of the 2010 ADA Standards,

             whose resolution is readily achievable.

 iii.        The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

             wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

             4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

             readily achievable.

                                COUNT IV – ADA VIOLATIONS
             AS TO KINGS BAY SHOPPING CENTER, LTD. AND CRISP CREATIONS IV LLC

                 46.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

        through 39 above as though fully set forth herein.

                 47.      Defendants, KINGS BAY SHOPPING CENTER, LTD.                              and CRISP

        CREATIONS IV LLC, have discriminated, and continue to discriminate, against Plaintiff in
                                                            15
Case 1:21-cv-20214-XXXX Document 1 Entered on FLSD Docket 01/19/2021 Page 16 of 25




     violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

     January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

     less). A list of the violations that Plaintiff encountered during his visit to the Commercial

     Property, include but are not limited to, the following:

     A.      Access to Goods and Services

   i.     There is seating provided at the facility that does not comply with the standards prescribed in

          Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

          resolution is readily achievable.

     B.      Public Restrooms

   i.     The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

          wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

          4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

          readily achievable.

 ii.      The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

          clear floor space. Violation: The required clear floor space is not provided next to the toilet,

          violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

          ADA Standards, whose resolution is readily achievable.

 iii.     The Plaintiff could not use soap dispenser without assistance, as it is mounted too high.

          Violation: There are dispensers provided for public use in the restroom, with controls outside

          the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections 308 &

          309.3 of the 2010 ADA Standards, whose resolution is readily achievable.




                                                      16
Case 1:21-cv-20214-XXXX Document 1 Entered on FLSD Docket 01/19/2021 Page 17 of 25




 iv.      The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

          required distance from the side wall. Violation: The water closet is mounted at a non-compliant

          distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

          604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

 v.       The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

          required location. Violation: The grab bars do not comply with the requirements prescribed in

          Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5.1 of the 2010 ADA Standards,

          whose resolution is readily achievable.

                            COUNT V – ADA VIOLATIONS
         AS TO KINGS BAY SHOPPING CENTER, LTD. AND DELICES DE FRANCE INC.

              48.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

       through 39 above as though fully set forth herein.

              49.       Defendants, KINGS BAY SHOPPING CENTER, LTD. and DELICES DE

       FRANCE INC., have discriminated, and continue to discriminate, against Plaintiff in violation of

       the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26,

       1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of

       the violations that Plaintiff encountered during his visit to the Commercial Property, include but

       are not limited to, the following:

       A. Access to Goods and Services

  i.      There is seating provided at the facility that does not comply with the standards prescribed in

          Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

          resolution is readily achievable.

                                      COUNT VI – ADA VIOLATIONS
                                                         17
Case 1:21-cv-20214-XXXX Document 1 Entered on FLSD Docket 01/19/2021 Page 18 of 25




       AS TO KINGS BAY SHOPPING CENTER, LTD. AND HOUSE OF BAGEL & BIALY,
                                     INC.

           50.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

    through 39 above as though fully set forth herein.

           51.       Defendants, KINGS BAY SHOPPING CENTER, LTD. and HOUSE OF BAGEL

    & BIALY, INC., have discriminated, and continue to discriminate, against Plaintiff in violation of

    the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26,

    1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of

    the violations that Plaintiff encountered during his visit to the Commercial Property, include but

    are not limited to, the following:

    A. Access to Goods and Services

  i.    There is seating provided at the facility that does not comply with the standards prescribed in

        Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

        resolution is readily achievable.

                           COUNT VII – ADA VIOLATIONS
             AS TO KINGS BAY SHOPPING CENTER, LTD. AND DRE HOLDINGS

           52.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

    through 39 above as though fully set forth herein.

           53.       Defendants, KINGS BAY SHOPPING CENTER, LTD. and DRE HOLDINGS,

    have discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by

    failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

    Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

    violations that Plaintiff encountered during his visit to the Commercial Property, include but are


                                                    18
Case 1:21-cv-20214-XXXX Document 1 Entered on FLSD Docket 01/19/2021 Page 19 of 25




     not limited to, the following:

     A. Access to Goods and Services

   i.   There is seating provided at the facility that does not comply with the standards prescribed in

        Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

        resolution is readily achievable.

     B. Public Restrooms

   i.   The Plaintiff had difficulty using the locking mechanism on the restroom door without

        assistance, as it requires tight grasping and it is mounted too high. Violation: The restroom

        door has non-compliant hardware for disabled patrons, violating Sections 4.13.9, 4.27.3, &

        4.27.4 of the ADAAG and Sections 309.3, 309.4, & 404.2.7 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 ii.    The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

        clear floor space. Violation: The required clear floor space is not provided next to the toilet,

        violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

        ADA Standards, whose resolution is readily achievable.

 iii.   The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

        12” above a grab bar obstructing its use. Violation: The grab bars do not comply with the

        requirements prescribed in Sections 4.16.4 & 4.26 of the ADAAG and Section 609.3 of the

        2010 ADA Standards, whose resolution is readily achievable.

                           COUNT VIII – ADA VIOLATIONS
           AS TO KINGS BAY SHOPPING CENTER, LTD. AND PAPPA RICCO'S INC.

            54.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

     39 above as though fully set forth herein.
                                                      19
Case 1:21-cv-20214-XXXX Document 1 Entered on FLSD Docket 01/19/2021 Page 20 of 25




           55.     Defendants, KINGS BAY SHOPPING CENTER, LTD. and PAPPA RICCO'S

    INC., have discriminated, and continue to discriminate, against Plaintiff in violation of the ADA

    by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

    Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

    violations that Plaintiff encountered during his visit to the Commercial Property, include but are

    not limited to, the following:

    A. Access to Goods and Services

  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

                          COUNT IX – ADA VIOLATIONS
       AS TO KINGS BAY SHOPPING CENTER, LTD. AND AMPY ENTERPRISES, INC.

           56.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

    39 above as though fully set forth herein.

           57.     Defendants,       KINGS   BAY     SHOPPING       CENTER,      LTD.     and   AMPY

    ENTERPRISES, INC., have discriminated, and continue to discriminate, against Plaintiff in

    violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

    January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

    less). A list of the violations that Plaintiff encountered during his visit to the Commercial

    Property, include but are not limited to, the following:

    A. Public Restrooms




                                                     20
Case 1:21-cv-20214-XXXX Document 1 Entered on FLSD Docket 01/19/2021 Page 21 of 25




   i.   There are permanently designated interior spaces without proper signage, violating Section

        4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 ii.    The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing. Violation: The accessible toilet compartment door does not provide the

        features that comply with Sections 4.17.5 of the ADAAG and Section 604.8.1.2 of the 2010

        ADA Standards, whose resolution is readily achievable.

 iii.   The Plaintiff could not enter the accessible toilet compartment without assistance, as the

        required maneuvering clearance is not provided. Violation: The accessible toilet compartment

        does not provide the required latch side clearance at the door violating Sections 4.13.6 and

        4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 iv.    The Plaintiff had difficulty using the locking mechanism on the accessible toilet compartment

        door without assistance, as it requires tight grasping. Violation: The accessible toilet

        compartment door has non-compliant hardware for disabled patrons, violating Sections 4.13.9,

        4.17.5, & 4.27.4 of the ADAAG and Sections 309.4, & 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

  v.    The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.




                                                    21
Case 1:21-cv-20214-XXXX Document 1 Entered on FLSD Docket 01/19/2021 Page 22 of 25




 vi.      The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

          clear floor space. Violation: The required clear floor space is not provided next to the toilet,

          violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

          ADA Standards, whose resolution is readily achievable.

vii.      The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

          required distance from the side wall. Violation: The water closet in the accessible toilet

          compartment is mounted at a non-compliant distance from the wall in violation of Section

          4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

          resolution is readily achievable.

                                     RELIEF SOUGHT AND THE BASIS

              58.       The discriminatory violations described in Counts I through IX are not an

       exclusive list of the Defendants’ ADA violations.          Plaintiff requests an inspection of the

       Defendants’ places of public accommodation in order to photograph and measure all of the

       discriminatory acts violating the ADA and barriers to access in conjunction with Rule 34 and

       timely notice. Plaintiff further requests to inspect any and all barriers to access that were concealed

       by virtue of the barriers' presence, which prevented Plaintiff, CARLOS BRITO, from further

       ingress, use, and equal enjoyment of the Commercial Business and businesses located within the

       Commercial Property; Plaintiff requests to be physically present at such inspection in conjunction

       with Rule 34 and timely notice. A complete list of the Subject Premises’ ADA violations, and

       the remedial measures necessary to remove same, will require an on-site inspection by Plaintiff’s

       representatives pursuant to Federal Rule of Civil Procedure 34.

              59.       The individual Plaintiff, and all other individuals similarly situated, have been

                                                         22
Case 1:21-cv-20214-XXXX Document 1 Entered on FLSD Docket 01/19/2021 Page 23 of 25




   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

   businesses and facilities; and has otherwise been discriminated against and damaged by the

   Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

          60.          Defendants have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq.              Furthermore, Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

          61.          Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

   a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

   all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

                                                      23
Case 1:21-cv-20214-XXXX Document 1 Entered on FLSD Docket 01/19/2021 Page 24 of 25




   entitled to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42

   U.S.C. § 12205 and 28 CFR 36.505.

          62.       A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          63.       Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendant.

          64.       Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate their

   businesses, located at and/or within the commercial property located at 14441 S Dixie Hwy.,

   Palmetto Bay, Florida , the exterior areas, and the common exterior areas of the Commercial

   Property and businesses located within the Commercial Property, to make those facilities readily

   accessible and useable to The Plaintiff and all other mobility-impaired persons; or by closing the

   facility until such time as the Defendants cure the violations of the ADA.

          WHEREFORE, The Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

   Court issue (i) a Declaratory Judgment determining Defendants at the commencement of the

                                                    24
Case 1:21-cv-20214-XXXX Document 1 Entered on FLSD Docket 01/19/2021 Page 25 of 25




   subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act, 42

   U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.


   Dated: January 19, 2021.
                                                  GARCIA-MENOCAL & PEREZ, P.L.
                                                  Attorneys for Plaintiff
                                                  4937 S.W. 74th Court
                                                  Miami, Florida 33155
                                                  Telephone: (305) 553-3464
                                                  Facsimile: (305) 553-3031
                                                  Primary E-Mail: ajperez@lawgmp.com
                                                  Secondary E-Mails: bvirues@lawgmp.com
                                                                        aquezada@lawgmp.com

                                                  By: ___/s/_Anthony J. Perez________
                                                         ANTHONY J. PEREZ
                                                         Florida Bar No.: 535451




                                                    25
